Title: From John Adams to Elbridge Gerry, 19 March 1780
From: Adams, John
To: Gerry, Elbridge


     
      My dear Friend
      Paris March 19th. 1780
     
     The British Admiralty sent Orders to Portsmouth the 21st. Feby., for the Departure of a small Squadron of Frigates, which accordingly sailed on the 28th, under the Command of Captain Marshall of the Emerald of 32. Guns: The others are the Hussar of 32, the Surprize of 28, the Squirrel, and the Heart of Oak of 20: the Sloops the Beavers Prize of 14, the Wolf and Wasp of 8, with the Cutters the Nimble and the Griffin. It is believed that this little Squadron, is gone to make a Cruise upon the Coast of France, to hinder the Transports, assembled in different ports from going out, or even to destroy them, if it should be found possible.
     The English boast much in their Papers, that Capt. Jarvis of the Foudroyant of 80. Guns, who has been out upon a Cruise in the Mouth of the Channel, with a Division, has returned to Plymouth, and gone to London to deliver himself to Government Dispatches, of great Importance of the Court of France, to the Congress, found on Board a Sloop, which going to Philadelphia, fell into his Hands. It is asserted, that these Dispatches contain a very ample Detail of the Operations, concerted between the Court of Versailles and Dr. Franklin, among which the most probable is the Attack of Hallifax, which is to be made by a Body of Troops from New England, and a Detachment of French Forces, very considerable both by Land and Sea.
     This Tale smells very strong of the Tree of Cracovie, for they have such a Tree in London, as well as Paris. Dr. Rush will give You the Natural History of this Tree, which flourishes in all Seasons of the Year, and bears an abundance of Fruit.
     Let me beg of You to inform me, what the Treasury Board have done with my Accounts: and whether there is any Objection to them or Difficulty about them, and what it is. For my own part I wish they might have the Accounts of other Gentlemen before them, before they pass upon mine.
     I am with a strong Attachment, Your Friend,
    